     Case 1:20-cr-00049-NONE-SKO Document 39 Filed 07/17/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, #122664
      Federal Defender
 2    CHARLES J. LEE, Bar #221057
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: 559-487-5561/Fax: 559-487-5950
 5
      Attorneys for Defendant
 6    VINCENT CAMPOS

 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                     Case No. 1:20-cr-00049-NONE-SKO
12                         Plaintiff,                STIPULATION TO MODIFY TERMS OF
                                                     PRETRIAL RELEASE; ORDER
13     vs.
                                                     JUDGE: Hon. Barbara A. McAuliffe
14     VINCENT CAMPOS,
15                        Defendant.
16
17
18           IT IS HEREBY STIPULATED by and between the parties hereto through their

19    respective counsel after consultation with supervising Pretrial Services Officer Jessica

20    McConville, that Mr. Campos’s order of release conditions be modified with the following

21    additional conditions:

22       1. Due to medical concerns, all parties agree to terminate Mr. Campos 11 days early from
             the WestCare program.
23
         2. All prior orders not in conflict remain in full force and effect.
24
25           Mr. Campos must reside at a location approved by Pretrial Services, follow all conditions
26    of pretrial release and continue to participate in the Better Choices Court Program, as previously
27    ordered by the Court.
28
     Case 1:20-cr-00049-NONE-SKO Document 39 Filed 07/17/20 Page 2 of 2


 1                                                          Respectfully submitted,

 2                                                          McGREGOR W. SCOTT
                                                            United States Attorney
 3
 4    DATED: July 17, 2020                          By:     /s/ Stephanie Stokman
                                                            STEPHANIE STOKMAN
 5                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
 6
 7                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
 8
 9    DATED: July 17, 2020                          By:     /s/ Charles J. Lee
                                                            CHARLES J. LEE
10                                                          Assistant Federal Defender
                                                            Attorneys for Defendant
11                                                          VINCENT CAMPOS

12
13
                                                 ORDER
14
15           IT IS SO ORDERED that the following conditions be added to VINCENT CAMPOS’s

16    order of release:

17       1) Due to medical concerns, all parties agree to terminate Mr. Campos 11 days early from

18           the WestCare program.

19       2) All prior orders not in conflict remain in full force and effect.

20
      IT IS SO ORDERED.
21
22       Dated:     July 17, 2020                              /s/ Barbara      A. McAuliffe    _
                                                          UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

       Campos: Stipulation and [Proposed]             -2-
       Order to Modify Pretrial Release
